
	

113 HJ 121 IH: Proposing an amendment to the Constitution of the United States relating to the authority of Congress and the States to regulate political campaign contributions and expenditures, including independent expenditures.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 121
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Carney introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to the authority of
			 Congress and the States to regulate political campaign contributions and
			 expenditures, including independent expenditures.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.Nothing in this Constitution shall be construed to prohibit Congress or any State from imposing
			 content-neutral limitations on contributions or expenditures which are
			 used to refer to a candidate for election for Federal office, including
			 contributions or expenditures which are made independently from a
			 candidate or a candidate’s campaign during such period as Congress or the
			 State may establish which is proximate to the date of the election in
			 which the candidate is running.
					2.Nothing contained in this article shall be construed to abridge the freedom of the press.
					.
		
